Citation Nr: 1221884	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

2.  Entitlement to an initial compensable evaluation for hemorrhoids.

3.  Entitlement to an initial compensable evaluation for headaches, claimed as migraines.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include chronic depression, and entitlement to service connection for hypertension are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and L.H.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1981.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2009 by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The RO granted service connection for sinusitis, hemorrhoids, and headaches, claimed as migraines, in a rating decision dated July 2009.  The RO evaluated the Veteran's sinusitis as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  The RO also assigned noncompensable evaluations for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336, and for headaches under 38 C.F.R. 4.124a, Diagnostic Code 8100.  The effective date for these disability ratings was May 4, 2007, the date of the original claim.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

The Veteran, his wife, and L.H. testified before the Board in January 2012.  Specifically, the Veteran's wife indicated that the Veteran experienced sinus drainage or flare-ups one to two times a week.  She further stated that the Veteran experienced pain with his hemorrhoids, particularly with bowel movements.  She testified that the Veteran experienced chronic pain from his headaches which required bed rest.  According to the Veteran, he experienced daily sinus symptoms, with frequent and excessive discharge.  The Veteran obtained "some" relief from his symptoms with over-the-counter medications.  He further testified that he had flare-ups of his hemorrhoids, with blood, at least once a week.  The Veteran further stated that he had migraine headaches approximately once or twice a week, which necessitated the use of prescription medications.  In turn, these medications caused the Veteran to sleep for up to ten hours.  He also received continued treatment from D.T., M.D. for his sinusitis, hemorrhoids, and headaches.  L.H., testified that she was a registered nurse and expressed the opinion that "whenever you have sinusitis, you can have headaches."   

In light of the foregoing, the Veteran must be afforded VA examinations on remand to assess the severity of his service-connected sinusitis, hemorrhoids, and headaches.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include any additional private treatment records from D.T., M.D.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected sinusitis.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following a clinical examination and a review of the evidence of record, to include the service and post service treatment records, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks of antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following a clinical examination and a review of the evidence of record, to include the service and post service treatment records, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: large or thrombotic internal or external hemorrhoids that are irreducible and with excessive redundant tissue, which evidence frequent recurrences; or any internal or external hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected headaches.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following a clinical examination and a review of the evidence of record, to include the service and post service treatment records, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of any characteristic prostrating attacks that average one in two months over the last several months; or any characteristic prostrating attacks that occur on an average once a month over the last several months; or any very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The report prepared must be typed.

5.  The Veteran must be afforded an appropriate VA examination to determine the impact that his service-connected disabilities have on his ability to obtain and retain substantially gainful employment.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical evaluation of the Veteran, a review of the claims file, the medical evidence of record, and the statements of the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment due only to his service-connected disabilities, alone or in concert with his other service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examinations have been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  A medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

9.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

